EXHIBIT 10.20(c)

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

                         This Second Amendment to Amended and Restated Credit
Agreement (this "Amendment") dated as of December 22, 2005, is entered into with
reference to the Amended and Restated Credit Agreement dated as of July 22,
2004, (as amended, the "Credit Agreement"), among Aztar Corporation
("Borrower"), the Lenders party thereto and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not defined herein are used
with the meanings set forth for those terms in the Credit Agreement. Borrower
and the Administrative Agent, acting with the consent of the Required Lenders
pursuant to Section 10.01 of the Credit Agreement, agree as follows:

                         1.        Amendment to Letter of Credit Sublimit. The
Letter of Credit Sublimit set forth in the Credit Agreement is hereby increased
from $50,000,000 to $75,000,000.

                         2.        Conditions Precedent. The effectiveness of
this Amendment shall be conditioned upon the receipt by the Administrative Agent
of all of the following, each properly executed by a Responsible Officer of each
party thereto and dated as of the date hereof:

                                   (i)         Counterparts of this Amendment
executed by all parties hereto;
            and

                                   (ii)        Written consent of the Requisite
Lenders as required under
            Section 10.02 of the Credit Agreement in the form of Exhibit A to
this Amendment.

                         3.        Representation and Warranty. The Borrower
represents and warrants to the Administrative Agent and the Lenders as of the
date hereof that:

                                   (i)         The Borrower has all necessary
power and has taken all corporate
            action necessary to enter into this Amendment and to make this
Amendment and all other
            agreements and instruments to which it is a party executed in
connection herewith, the
            valid and enforceable obligations they purport to be.

                                   (ii)        No Default or Event of Default
under the Credit Agreement has
            occurred and remains continuing.

                         4.        Counterparts. This Amendment may be executed
in counterparts in accordance with Section 10.10 of the Credit Agreement.

                         5.        Confirmation. In all other respects, the
terms of the Credit Agreement and the other Loan Documents are hereby confirmed.

                        IN WITNESS WHEREOF, Borrower and the Administrative
Agent have executed this Amendment as of the date first written above by their
duly authorized representatives.

AZTAR CORPORATION

By: NEIL CIARFALIA                                 
       Neil Ciarfalia
       VP, Treasurer & CFO     
       [Printed Name and Title]

BANK OF AMERICA, N.A., as Administrative Agent

By: CHRIS M. LEVINE                                    
       Chris M. Levine
       Assistant Vice President  
       [Printed Name and Title]

Exhibit A to Amendment

CONSENT OF LENDER

                         Reference is hereby made to that certain Amended and
Restated Credit Agreement dated as of July 22, 2004 (as amended, the "Credit
Agreement"), among Aztar Corporation ("Borrower"), the Lenders party thereto,
and Bank of America, N.A., as Administrative Agent.

                         The undersigned Lender hereby consents to the execution
and delivery of the Second Amendment to Amended and Restated Credit Agreement
dated as of the date hereof by the Administrative Agent on its behalf,
substantially in the form of the most recent draft thereof presented to the
undersigned Lender.

                         Date: December 21, 2005

 

    Bank of America, N.A.                     




By  BRIAN D. CORUM                      
       Brian D. Corum
       Senior Vice President                    



                         Date: December 22, 2005

 

    BNP Paribas                       




By  JANICE S.H. HO            
      Janice S.H. Ho
      Director                            
 


By  MALINA LUI                    
       Malina Lui
       VP                                      












                         Date: December 21, 2005

 

    Calyon New York Branch        




By  DIANNE M. SCOTT           
       Dianne M. Scott
       Managing Director               
 


By  F. FRANK HERRERA         
       F. Frank Herrera
       Director                                  



                         Date: December 21, 2005

 

Commerzbank AG, New York and Grand Cayman Branches




By  CHRISTIAN JAGENBERG    
        Christian Jagenberg
        SVP and Manager                   
 


By  WERNER SCHMIDBAUER 
       Werner Schmidbauer
       SVP                                         



                         Date: December 21, 2005

 

    Deutsche Bank Trust Company Americas       




By  STEVEN P. LAPHAN               
       Steven P. Laphan
       Managing Director                     
 


By  MARY KAY COYLE                 
       Mary Kay Coyle
       Managing Director                      

 


                         Date: December 22, 2005

 

    Hibernia National Bank                     




By  CHRIS HASKEW                           
       Chris Haskew
       Senior Vice President                     



                         Date: December 21, 2005

 

    Societe Generale                           




By  P. WRIGHT                                
       Patricia Wright
       Vice President                             



                         Date: December 21, 2005

 

    Sovereign Bank                        




By  CHRIS D. WOLFSLAYER   
       Chris D. Wolfslayer
       Vice President                        



                         Date: December 21, 2005

 

    U.S. Bank National Association    




By  SCOTT J. BELL                          
      Scott J. Bell
      Senior Vice President                  


 